Citation Nr: 0519828	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-34 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
major depressive disorder, on appeal from the initial grant 
of service connection.

2.  Entitlement to a compensable evaluation for anal fistula, 
on appeal from the initial grant of service connection.

3.  Entitlement to a compensable evaluation for allergic 
rhinitis, on appeal from the initial grant of service 
connection.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for venereal warts.

10.  Entitlement to service connection for otitis externa.

11.  Entitlement to service connection for a right shoulder 
disorder.

12.  Entitlement to service connection for sinusitis.

13.  Entitlement to service connection for a low back 
disorder.

14.  Entitlement to service connection for a deviated septum.

15.  Entitlement to service connection for tinea pedis.

16.  Entitlement to service connection for plantar fasciitis 
with heel spurs.

17.  Entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1990 and from October 1990 to November 1997.  He also 
served on active duty from November 23, 1997 to July 1999, 
but this period of service was under dishonorable conditions.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that granted entitlement to service 
connection for major depressive disorder, anal fistula, and 
allergic rhinitis and denied service connection for the 
remaining disabilities on appeal and entitlement to a TDIU.  
Major depressive disorder was assigned an initial 30 percent 
rating; anal fistula and allergic rhinitis were both assigned 
an initial noncompensable rating.

In the veteran's October 1999 VA Form 21-526, Veteran's 
Application for Compensation or Pension, he listed 
"bilateral foot disability" as a problem separate from 
plantar fasciitis and heel spur.  As the claim for a 
bilateral foot disability has not been adjudicated, it is 
referred to the RO for appropriate action.            
                                                                                 
The claims for higher evaluations, a TDIU, and service 
connection for hearing loss, tinnitus, otitis externa, a low 
back disorder, plantar fasciitis with heel spurs, 
hypertension, sleep apnea, venereal warts, tinea pedis, and a 
right shoulder disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's deviated septum and chronic sinusitis had 
their onset during active service.

2.  The veteran's current left knee disability did not have 
its onset during active service and did not result from 
disease or injury in service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a deviated septum 
and sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for service connection for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist
 
Regarding the deviated septum and sinusitis issues, there is 
no prejudice to the veteran in deciding the claims at this 
time.  VA has satisfied its duty to notify and assist to the 
extent necessary to allow for a grant of these claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

Prior to the initial adjudication of the claims, VA satisfied 
its duty to notify by means of an April 2001 development 
letter from the RO to the veteran.  He was told of what was 
required to substantiate his service connection claims and of 
his and VA's respective duties, and was asked to submit 
evidence and/or information to the RO.  See VAOPGCPREC 8-03.  
Additional development letters were sent in November 2002 and 
January 2004.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).

The record contains the veteran's service medical records and 
identified VA medical records; however, the claims file does 
not contain evidence from two treating sources identified by 
the veteran, Midwest Regional Medical Center and Charter 
Hospital in Tampa, Florida.  The veteran, however, indicated 
these facilities treated him for depression, such that these 
records are not pertinent to the pending service connection 
claims.  Regarding the left knee disorder, VA examination is 
not indicated because there is no evidence the veteran 
suffered an event, injury or disease in service associated 
with the left knee.  See 38 C.F.R. § 3.159(c); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  
 
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Deviated septum and sinusitis

VA medical records document complaints of chronic sinus 
congestion, and a March 1998 service medical record (from the 
veteran's period of dishonorable service) notes his septum is 
deviated to the right.    

With chronic disease shown as such in service (or within the 
presumptive period under section 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The service medical records demonstrate that chronic 
sinusitis and a deviated septum had their onset during active 
service.  Examinations in April 1990, February 1991, and 
March 1993, for example, revealed no nasal or sinus problems.  
By 1994, however, the first diagnosis of a deviated septum 
was made.  Similarly, the service treatment records beginning 
in 1994 document numerous complaints of sinus problems until 
service separation.  On several occasions, sinusitis was 
diagnosed as a chronic or recurrent problem.

The evidence is in favor of the claims, and entitlement to 
service connection for a deviated septum and sinusitis must 
be granted.

Left knee disorder

The service medical records from the veteran's period of 
dishonorable service show that in November 1998 he sustained 
a bruised knee as a result of a motor vehicle accident.  In 
an August 1999 VA progress note, the veteran reported knee 
pain, and physical examination of the knee at that time 
revealed knee crepitation to movement.

Assuming, without deciding, that the veteran suffers from a 
current left knee disability, the medical evidence shows that 
it is not related to service.  The service medical records 
from both periods of active service, including treatment 
records and periodic examination reports, are negative for 
any complaints, findings, or diagnosis associated with the 
left knee.  Of particular significance, the September 1995 
and October 1997 examination reports indicate no clinical 
abnormalities of the knees, and the veteran reported at the 
time of these examinations that he had no history of or 
current problems with the knees.    

There is no evidence a left knee disorder had its onset 
during active service or resulted from disease or injury in 
service, and the claim must be denied.


ORDER

Entitlement to service connection for a deviated septum and 
sinusitis is granted.

Entitlement to service connection for a left knee disorder is 
denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Medical examinations are necessary to make a decision on the 
claims.  See 38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. 
§ 3.159(c), (d).  The service medical records note problems 
with foot pain, low back pain (September 1994, December 1994, 
January 1995, May 1995), shoulder strain/pain (April 1991, 
October 1992, June 1993), tinea pedis and/or skin problems of 
the feet (November 1990, April 1991, September 1992, 
September 1993, July 1994, January 1995), penile warts 
(January 1991, October 1991, March and April 1993), sleep 
apnea (February 1993, with a negative sleep study in April 
1998) and multiple ear infections (January 1991, September 
199, August 1994).  There was a notation of borderline 
hypertension in April 1993, with a blood pressure reading of 
140/90.  In May 1993, it was noted that the veteran was seen 
for follow up on hypertension.  His blood pressure was 
128/70.  The veteran also apparently entered service with 
hearing loss, and hearing loss was shown on August 2001 VA 
audiological examination.   He suffered barotraumas in 
October 1996.

Also, VA has not conducted examinations to determine the 
severity of the veteran's service-connected depression, anal 
fistula, and allergic rhinitis.  See Glover v. West, 185 F.3d 
1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 
(1997); VAOPGCPREC 11-95.  VA examination is therefore 
indicated.  

Regarding the claim for a TDIU, the duty to assist requires 
VA obtain an examination that includes an opinion on what 
effect the veteran's service-connected disabilities have on 
his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).

The veteran reported that he was treated for his depression 
at Charter Hospital in Tampa, Florida, and Tri-City Youth and 
Family Center.  VA should attempt to obtain these records, as 
well as any updated VA medical records.  VA should also take 
this opportunity on remand to again attempt to obtain medical 
records from Midwest Regional Medical Center. 

In considering the claims for higher evaluations, the RO must 
take into account that these are on appeal from the initial 
grant of service connection and that the issue should be 
addressed accordingly.  The United States Court of Appeals 
for Veterans Claims has held that there is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain the veteran's 
medical records from Charter Hospital in 
Tampa, Florida, Tri-City Youth and Family 
Center, and Midwest Regional Medical Center.  
If these records are not available or do not 
exist, that fact should be specifically noted 
in the claims folder.

2.  Make arrangements to obtain any 
outstanding VA medical records from the 
Oklahoma City VA Medical Center.  If these 
records are not available or do not exist, 
that fact should be specifically noted in the 
claims folder.

3.  After completing the above, schedule the 
veteran for appropriate VA examinations for 
hypertension, a right shoulder disorder, 
sleep apnea, venereal warts, tinea pedis, 
otitis externa, hearing loss, tinnitus, a low 
back disorder, plantar fasciitis with heel 
spur, depression, anal fistula, allergic 
rhinitis, and unemployability.  

The examiners should indicate in their 
respective reports that the claims folder was 
reviewed.  Any tests should be accomplished.  
A detailed rationale for any opinion 
expressed should be provided.
  
Otitis externa

Schedule the veteran for an appropriate VA 
examination for the purpose of determining 
whether he suffers from otitis externa and, 
if so, the etiology of such disability.  The 
examiner should give a medical opinion, with 
full rationale, as to whether it is at least 
as likely as not (is there at least a 50 
percent probability) that any current otitis 
externa had its onset during active service 
from January 1986 to January 1990 or October 
1990 to November 1997, or is related to any 
in-service disease or injury. 

Low back and right shoulder

Schedule the veteran for an appropriate VA 
examination for the purpose of determining 
whether he suffers from a chronic low back 
and /or right shoulder disorder, and, if so, 
the etiology of such disability.  The 
examiner should give a medical opinion, with 
full rationale, as to whether it is at least 
as likely as not (is there at least a 50 
percent probability) that any current low 
back or right shoulder disorder had its onset 
during active service from January 1986 to 
January 1990 or October 1990 to November 
1997, or is related to any in-service disease 
or injury.

Plantar fasciitis with heel spur

Schedule the veteran for an appropriate VA 
examination for the purpose of determining 
whether he suffers from plantar fasciitis 
with heel spur, and, if so, the etiology of 
such disability.  The examiner should give a 
medical opinion, with full rationale, as to 
whether it is at least as likely as not (is 
there at least a 50 percent probability) that 
any current plantar fasciitis with heel spur 
had its onset during active service from 
January 1986 to January 1990 or October 1990 
to November 1997, or is related to any in-
service disease or injury.

Hearing loss and tinnitus

Schedule the veteran for an appropriate VA 
examination for the purpose of determining 
whether he suffers from hearing loss and 
tinnitus, and, if so, the etiology of such 
disability.  The examiner should give a 
medical opinion, with full rationale, as to 
whether it is at least as likely as not (is 
there at least a 50 percent probability) that 
any current hearing loss and/or tinnitus had 
its onset during active service from January 
1986 to January 1990 or October 1990 to 
November 1997, or is related to any in-
service disease or injury.  For instance, the 
veteran experienced multiple ear infections 
in service, as well as acoustic trauma 
diagnosed as barotrauma.

Regarding hearing loss, the examiner must 
also consider whether it was aggravated 
during service.  (Temporary or 
intermittent flare-ups of a pre-service 
condition, without evidence of worsening 
of the underlying condition, are not 
sufficient to be considered aggravation 
in service).  If hearing loss did worsen 
during service, was any such worsening 
due to the natural progression of the 
condition?  A detailed rationale for any 
opinion expressed should be provided.

Tinea pedis/skin disorder of the feet

Schedule the veteran for an appropriate VA 
examination for the purpose of determining 
whether he suffers from tinea pedis/skin 
disorder of the feet, and, if so, the 
etiology of such disability.  The examiner 
should give a medical opinion, with full 
rationale, as to whether it is at least as 
likely as not (is there at least a 50 percent 
probability) that any current tinea 
pedis/skin disorder of the feet had its onset 
during active service from January 1986 to 
January 1990 or October 1990 to November 
1997, or is related to any in-service disease 
or injury.

Hypertension

Schedule the veteran for an appropriate VA 
examination for the purpose of determining 
whether he suffers from hypertension, and, if 
so, the etiology of such disability.  The 
examiner should give a medical opinion, with 
full rationale, as to whether it is at least 
as likely as not (is there at least a 50 
percent probability) that any current 
hypertension had its onset during active 
service from January 1986 to January 1990 or 
October 1990 to November 1997, or is related 
to any in-service disease or injury.

Venereal warts

Schedule the veteran for an appropriate VA 
examination for the purpose of determining 
whether he suffers from venereal warts, and, 
if so, the etiology of such disability.  The 
examiner should give a medical opinion, with 
full rationale, as to whether it is at least 
as likely as not (is there at least a 50 
percent probability) that any current 
venereal warts had their onset during active 
service from January 1986 to January 1990 or 
October 1990 to November 1997, or are related 
to any in-service disease or injury.

Sleep apnea

Schedule the veteran for an appropriate VA 
examination for the purpose of determining 
whether he suffers from sleep apnea, and, if 
so, the etiology of such disability.  The 
examiner should give a medical opinion, with 
full rationale, as to whether it is at least 
as likely as not (is there at least a 50 
percent probability) that any current sleep 
apnea had its onset during active service 
from January 1986 to January 1990 or October 
1990 to November 1997, or is related to any 
in-service disease or injury.

Depression

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected major 
depressive disorder, including the extent 
and severity of those symptoms.  

The examiner must conduct a detailed 
mental status 
examination.  The examiner must also 
discuss the effect, if any, of the 
veteran's depressive disorder on his 
social and industrial adaptability.  In 
so doing, the examiner is asked to 
address his or her findings in the 
context of the veteran's work history.  
The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
depressive disorder consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the 
score.  If it is not possible to assign a 
GAF 
score on the basis of the veteran's 
depressive disorder alone, the examiner 
is asked to so state.

Any indication that the veteran's 
complaints or symptomatology are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

Anal fistula

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected anal 
fistula, including the extent and 
severity of those symptoms.

The examiner should comment on the 
residual level of sphincter control, such 
as the extent of leakage and/or 
involuntary bowel movements.

Any indication that the veteran's 
complaints or symptomatology are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

Allergic rhinitis 

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected allergic 
rhinitis, including the extent and 
severity of those symptoms.

The examiner should comment on whether 
polyps are present and the extent of 
obstruction of the nasal passages.  
  
Any indication that the veteran's 
complaints or symptomatology are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

TDIU

After completing the above development, 
schedule the veteran for an appropriate VA 
examination for the purpose of determining 
his unemployability due to service-
connected disabilities.  The examiner is 
specifically requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected 
disabilities (including depressive 
disorder, anal fistula, allergic rhinitis, 
sinusitis, deviated septum, and any other 
disabilities determined to be service 
connected) as opposed to any nonservice- 
connected disabilities and advancing age.  
In particular, describe what types of 
employment activities would be limited 
because of the veteran's service-connected 
disabilities and whether any limitation on 
employment is likely to be permanent.

4.  Readjudicate the claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand.  For the veteran's service-
connected depression, anal fistula, and 
allergic rhinitis, the RO should consider all 
the evidence of record to determine whether 
the facts show he was entitled to a higher 
disability rating at any period of time since 
his original claim.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  If any of the 
decisions remains adverse to the veteran, 
furnish him and his attorney a supplemental 
statement of the case and afford a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


